Citation Nr: 1018279	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  03-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for residuals of a 
cerebral hemorrhage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty for more than 20 years, 
prior to his retirement in January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for hypertension, 
coronary artery disease and residuals of a cerebral 
hemorrhage.  When this case was previously before the Board 
in May 2004, it was remanded for additional development of 
the record and to ensure due process.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

The issues of entitlement to service connection for coronary 
artery disease and residuals of cerebral hemorrhage are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The Veteran's in-service elevated blood pressure readings 
were acute and transitory and hypertension was not documented 
during service or within one year thereafter.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a January 2002 letter, issued prior to the 
rating decision on appeal, and in a letter dated May 2004, 
the VA provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection, to include what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A March 
2006 letter advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, statements from 
friends of the Veteran, the reports of official examinations, 
and an opinion from a VA physician.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service treatment records disclose that the Veteran 
complained of headaches and dizziness in August 1976.  Blood 
pressure was 158/100.  The impression was essential 
hypertension.  The next day, his blood pressure was 138/98.  
Later that day, it was 150/80.  Blood pressure readings over 
the next few days were 138/92 and 140/96.  Still later that 
month, it was reported the Veteran had a history of chest 
pain for eight months.  The following day, it was indicated 
there was no radiation of the pain, and that it lasted about 
15 to 20 minutes.  Mild hypertension was noted.  Also in 
August 1976, the Veteran was referred to cardiology with 
complaints of chest pain on and off since August 1975.  
Following an examination, the impressions were non-cardiac 
chest pain and to rule out arteriosclerotic heart disease and 
anginal syndrome.  His blood pressure was 140/92 when he was 
seen in February 1977 and 136/92 in November 1977.  

A private physician completed a report for the Social 
Security Administration in August 1996.  It was noted that 
the Veteran experienced severe substernal chest pain with 
shortness of breath in October 1995.  He went to a service 
department emergency room where a diagnosis of anteroseptal 
myocardial infarction was made.  

In July 1997, a service department physician indicated the 
Veteran apparently had another myocardial infarction in May 
1997.  During cardiac catheterization, he went into 
ventricular fibrillation cardiac arrest.  

The Veteran was afforded an official examination for the VA 
in September 2001.  His blood pressure was 130/78.  The 
diagnoses included arteriosclerotic coronary artery disease.  

Of record are a number of statements from the Veteran's 
associates.  In August 2000, J.W.S. stated he and his spouse 
had observed the Veteran with heart pain symptoms while he 
was in service.  He recalled one incident in which the 
Veteran was sweaty and was grasping his chest.  The Veteran 
had some trouble catching or controlling his breathing.  He 
noted the Veteran had pills with him which he said he got 
from sick bay on the base.  

Also in August 2000, W.M. related he had served with the 
Veteran from 1975 to 1977 and was aware he had problems with 
heart pains and shortness of breath.  

In September 2000, L.K. stated he served with the Veteran 
from 1976 to 1979 and observed the Veteran with shortness of 
breath and chest pain.  Additional statements show the 
Veteran had denied receiving an examination upon his 
retirement from service.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  While there are some elevated blood pressure 
readings in service, the Board notes that when the Veteran 
was referred to the cardiology clinic in August 1976, it was 
indicated an electrocardiogram was unremarkable.  He was seen 
the following month in the cardiology clinic and blood 
pressure was 120/74.  An examination of the heart showed 
regular sinus rhythm without murmurs.  On a report of medical 
history in December 1978, in conjunction with the retirement 
examination, the Veteran denied high blood pressure.  On the 
retirement examination in December 1978, clinical evaluations 
of the heart and vascular system were normal, as was a 
neurologic evaluation.  A chest X-ray was within normal 
limits.  Blood pressure was 108/70.  

When the Veteran was examined for the VA in September 2001, 
he reported a history of heart attacks beginning in 1995.  He 
mentioned an intracranial bleed in 1996.  Hypertension was 
not diagnosed on this examination. 

On an authorized VA examination in June 2009, it was reported 
the Veteran had a myocardial infarction in October 1995.  The 
diagnosis was chronic heart failure.  The examiner indicated 
the etiology of such was ischemic heart disease.  

In July 2009, the Veteran's claims folder was reviewed by the 
Chief of Cardiology of a VA Medical Center.  He noted the 
Veteran did have some elevated blood pressure readings in 
service, but that after August 1976, all in-service blood 
pressure readings were within normal limits.  He commented 
that the rare, isolated elevated blood pressure recordings 
might have been from a stressful situation, and a diagnosis 
of hypertension should not be considered, especially when 
multiple recordings throughout his visits were all normal.  
The physician stated the Veteran's electrocardiograms did not 
show any evidence of left ventricular hypertrophy, a finding 
consistent with sustained prolonged hypertension.  He also 
observed that left ventricular hypertrophy was not described 
on the cardiac catheterization report.  He concluded the 
Veteran did not have hypertension and thus had no evidence of 
chronic hypertension.  This opinion was rendered following 
review of the claims file and included a rationale for the 
conclusion with reference to clinical testing.  As such, it 
is entitled to great probative weight.

While it is not disputed that there are some elevated blood 
pressure readings in service, the only medical opinion of 
record found that hypertension was not documented during 
service and, in fact, stated he did not have chronic 
hypertension.  

The Veteran is competent to report the onset of symptoms in 
service and their continuity since.  Buchanan v. Nicholson, 
451 F.3d 1331, 1335-6 (Fed. Cir. 2006).  His reports, 
however, must be weighed against the other evidence of 
record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan, at 1336-7.  Indeed, as noted in Clyburn 
v. West, 12 Vet. App. 296, 301-302 (1999), medical evidence 
is still required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated if the condition is not one where a lay person's 
observations would be competent.  See also Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007).  The diagnosis and etiology of 
hypertension is a matter which require medical testing and 
medical expertise to determine.  Moreover, while the Veteran 
claims this disability is related to service, the only 
medical opinion of record is to the contrary.  In addition, 
the Board observes that contrary to his allegations, the 
Veteran did undergo an examination prior to his retirement 
from service.  This revealed that his blood pressure was 
normal, and there were no abnormalities of the cardiovascular 
system.  The Veteran's statements are inconsistent with the 
clinical record, and he has failed, despite being given the 
opportunity to do so, to provide any medical evidence 
relating his claimed disability to service.  Thus, the Board 
finds that Veteran's assertions as to the onset of his 
conditions are not competent or credible.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the onset, existence, and etiology of hypertension.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for service connection.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

ORDER

Service connection for hypertension is denied.


REMAND

The Veteran also claims entitlement to service connection for 
coronary artery disease and residuals of cerebral hemorrhage.  
He contends his heart disease arose during service and that 
his cerebral hemorrhage is the result of his heart disease or 
the medication used to treat his heart disease.

The Board notes that on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of 
Veterans Affairs announced his decision to establish 
presumptions of service connection, based on exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions, including ischemic heart 
disease.  As required by 38 U.S.C. § 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  

Upon review of the record, the Board notes that the Veterans 
served in the Marine Corps and received numerous medals, 
including the Vietnam Service Medal and Vietnam Campaign 
Medal.  However, those medals do not establish that the 
Veteran physically served on land in Vietnam or in the inland 
waterways.  The evidence of record does not provide 
sufficient information on whether the Veteran served in 
Vietnam.  Thus, on remand, action should be taken to verify 
that the Veteran physically served in Vietnam or inland 
waterways at some point during the period from January 9, 
1962 to May 7, 1975.  See 38 C.F.R. § 3.307 (a)(6).

As the Veteran claims his residuals of cerebral hemorrhage 
are related to his heart condition, such matter is 
intertwined with the claim for service connection for 
coronary artery disease.

In addition, the Veteran was not provided VCAA notice with 
respect to establishing a claim for service connection on a 
secondary basis.  Corrective notice should be provided on 
remand.

Accordingly, these issues are REMANDED for the following 
action:

1.  Send the Veteran a corrective VCAA 
notice that advises him of the evidence 
needed to substantiate his claim for 
service connection for residuals of 
cerebral hemorrhage on a secondary basis.  

2.  Attempt to verify, through official 
channels, whether the Veteran served on 
land or inland waterways in Vietnam at any 
time during the period from January 9, 
1962 to May 7, 1975.  If a negative 
response is received, ask the Veteran to 
provide specific information concerning 
the dates he entered Vietnam.  Upon 
receipt of information from the Veteran, 
additional development to verify his 
presence in Vietnam should be undertaken.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


